DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hou et al (“Development of Sensor Physics for a Nuclear Oil Well Logging Tool”).
Regarding claims 1, 11, Hou et al discloses a method and non-transitory computer readable medium comprising instruction executed on processor to perform method determining a composition of formation rock in an earth formation traversed by a borehole, the method comprising: providing an inelastic spectrum and a capture spectrum each determined using a pulsed-neutron geochemical logging tool conveyed in the borehole (page 4, Step 1. Initialization), wherein: the inelastic spectrum reflects gamma photons emitted by inelastic interaction of neutrons with elements present in the borehole, formation rock, and formation pores (page 4, Step 2: Gamma spectrum measurements), and wherein the capture spectrum reflects gamma photons emitted by capture interactions of neutrons with 
  
    PNG
    media_image1.png
    436
    842
    media_image1.png
    Greyscale


	Regarding claims 3, 13, Hou et al discloses wherein the transforming the set of normalized inelastic yields comprises discarding from the set of normalized inelastic yields yields of inelastic elements present in the borehole and in the pores of the formation and then renormalizing the yields of the inelastic elements present in the formation rock (page 93, Section: Spectral deconvolution).
	Regarding claims 4, 14, Hou et al discloses wherein the inelastic elements present in the borehole and in the pores of the formation comprise one or more of carbon and oxygen (See Table 5.4).
	Regarding claims 7, 17, Hou et al discloses wherein the at least one inelastic calibration function is determined by using the geochemical logging tool to measure a plurality of sample formations comprising known amounts of the at least one inelastic element (i.e. calibration step and types of rocks) (pages 95-99, Section 5.4 Weight calculation, Table 5.2 and Section 5.1: Sample measurements).
	Regarding claims 8, 18, Hou et al discloses wherein the at least one of the inelastic elements comprises aluminum wherein the plurality of sample formations comprises one or more formations selected from the group consisting of carbonate formations, sandstones, and granite formations (See Table 5.2, Section 5.1: Sample measurements).
	Regarding claims 9, 19, Hou et al discloses wherein the at least one of the inelastic elements comprises magnesium and wherein the plurality of sample formations comprises one or more formations selected from the group consisting of sandstone formations and dolomite formation (See Fig. 5.2). 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (“Development of Sensor Physics for a Nuclear Oil Well Logging Tool”).
Regarding claims 5-6, 15-16, Hou et al discloses wherein the transforming the set of normalized inelastic yields comprises discarding from the set of normalized inelastic yields yields of inelastic elements present in the borehole and in the pores of the formation and then renormalizing the yields of the inelastic elements present in the formation rock (page 93, Section: Spectral deconvolution); wherein the inelastic elements present in the borehole and in the pores of the formation comprise one or more of carbon and oxygen (See Table 5.4).  Although Hou et al does not specifically disclose an organic carbon, it would have been obvious for one having ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grau et al (US 2016/0195636 A1) discloses systems and methods for estimating absolute elemental concentrations of a subterranean formation from neutron-induced gamma-ray spectroscopy are provided. In one example, a system for estimating an absolute yield of an element in a subterranean formation may include a downhole tool and data processing circuitry. The downhole tool may include a neutron source to emit neutrons into the formation, a neutron monitor to detect a count rate of the emitted neutrons, and a gamma-ray detector to obtain gamma-ray spectra deriving at least in part from inelastic gamma-rays produced by inelastic scattering events and neutron capture gamma-rays produced by neutron capture events. The data processing circuitry may be configured to determine a relative elemental yield from the gamma-ray spectra and to determine an absolute elemental yield based at least in part on a normalization of the relative elemental yield to the count rate of the emitted neutrons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/